                                      UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION

                                                                                                              12.
United States of America,                               Case No                                         'Cv      •^(•5



               Plaintiff,                               STIPULATED ORDER EXCLUDING                                 %
                                                        TIME UNDER THE SPEEDY TRIAL ACT



               Defendant.

For the reason stated by the parties on the record on        ^ .2018, the Court excludes time under the Speedy
Trial Act from^'pti^ 7^ .2018,to                           201^and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The Court makes this finding and bases this continuance on the following factors:

                 Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                 S-ee 18 U.S.C. § 3161(h)(7)(B)(I).

                 The case is so unusual or so complex, due to [circle applicable reasons]the number of
                 defendants, the nature of the prosecution, or the existence of novel questions of fact
                 or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                 itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                 Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                 taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendant continuity of counsel,
                 given counsel's other scheduled case commitments, taking into account the exercise of due
                 diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                 necessary for effective preparation, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 316l(h)(7)(B)(iv).

                For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C. §
                3161(b) and waived with the consent ofthe defendant under Federal Rules of Criminal Procedure
                5.1(c) and (d).

                For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C. §
                3161(h)(l)(E)(F)for delay resulting firom removal/transport of the defendant to another district.

IT IS SO ORDERED.


DATED:              ^ .2018
                                                                    1AM.RYU
                                                              United States Magistrate Judge

STIPULATED:
                                                              Assistant United States Attorney
